PER CURIAM.
The Florida Bar Small Claims Rules Committee has petitioned this Court to consider proposed amendments to the Florida Small Claims Rules pursuant to Rule of Judicial Administration 2.130. We have jurisdiction. Art. V, § 2(a), Fla. Const.
The following is a brief explanation of the rule changes approved by this Court.
Rule 7.050(a)(2) has been amended to allow corporations to be represented by an officer of the corporation or an employee authorized by an officer of the corporation. Rule 7.050(b) has been amended to require the party’s phone number and the attorney’s Florida Bar number be included on any papers filed with the court. Rule 7.050(e) has been added to combine the pretrial conference and Order to show cause hearings in replevin actions.
Rule 7.060(7) has been added to establish venue in the county where payment is to be made, absent agreement of the parties.
Rule 7.090(b) has been amended to require that pretrial conferences be held within thirty-five days from the date of the filing of the action. The amendment also details issues which should be covered during the pretrial conference. Rule 7.090(c) has been amended to require a personal appearance at the pretrial conference when a defense motion is filed. Rule 7.090(e) has been added to allow waiver of counsel’s appearance at the pretrial conference where all parties are represented by counsel.
Rule 7.100(e) has been added to provide for third party claims so that all issues may be addressed and resolved.
Rule 7.140(f) has been amended to allow witness or party testimony to be taken over the telephone with or without an agreement to that effect, and authorizes attorney representation over the telephone.
Rule 7.210(a) has been amended to allow the court to stay levy as well as judgment or execution.
*139Rule 7.221 has been added to provide a procedure, through a hearing in aid of execution, for post-judgment discovery.
In addition, The Florida Bar Board of Governors has recommended that we amend rule 7.010 to increase the jurisdictional limit of Small Claims Courts to $5,000.00, and rule 7.090(b) to require the judge to personally preside over the pretrial conference. However, upon consideration of these proposed amendments, we decline to follow the board’s recommendation. Accordingly, the proposed amendments to rules 7.010 and 7.090(b) regarding jurisdictional limit and judicial presence at pretrial conferences will not be accepted.
Appended to this opinion are the amended and new Florida Small Claims Rules. Deletions are indicated by use of struck-through type. New language is indicated by underscoring. All rules and statutes in conflict with the following rules are hereby superseded as of the effective date of these rules. The committee notes are not adopted by the Court. These amendments shall become effective January 1, 1989, at 12:01 a.m.
It is so ordered.
EHRLICH, C.J., and OVERTON, MCDONALD, SHAW, GRIMES and KOGAN, JJ., concur.
BARKETT, J., dissents with an opinion.